Exhibit 10.1

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPERATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDMENT NO. 1 TO

LIMITED LIABILITY COMPANY AGREEMENT OF

MARKWEST UTICA EMG, L.L.C.

 

This Amendment No. 1 dated January 30, 2013 (this “Amendment”), to the Limited
Liability Company Agreement of MarkWest Utica EMG, L.L.C., dated as of
December 29, 2011 and effective as of January 1, 2012 (as amended or restated
from time to time, the “Agreement”), is made and entered into by the Company and
the undersigned Members of the Company.  Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Agreement.

 

RECITALS:

 

A.            Pursuant to Sections 4.1(b)(i) and (ii) of the Agreement, the
Class A Members have agreed to make cash Capital Contributions to the Company
until such time as the Class A Members have an aggregate Investment Balance
equal to the Minimum Class A Investment.

 

B.            As of the date hereof, the aggregate amount of Capital
Contributions that have been called from the Class A Members pursuant to duly
issued Capital Calls issued in accordance with the Agreement equals
$350,000,000, which is equal to the total amount of the Additional Class A
Contributions.

 

C.            The Class A Members are raising additional funds to fund the
remaining balance of the Minimum Class A Investment, but the closing thereof has
not occurred as of the date of this Amendment.

 

D.            The Members desire to amend the Agreement to permit the Class B
Members to make Capital Contributions to the Company during the Interim Period
(as defined below), on the terms and conditions set forth herein.

 

 

NOW THEREFORE, in consideration of the mutual promises made herein, the parties,
intending to be legally bound, hereby agree as follows:

 

1.             Section 1.1 of the Agreement is hereby amended to include the
following new terms, which are inserted in alphabetical order in Section 1.1:

 

“Amendment Date” means January 30, 2013.

 

“Class A Amount” shall have the meaning set forth in Section 4.1(e)(ii).

 

“EMG Fund Closing” means the date that members of the EMG Group have executed
definitive agreements with limited partners or other investors or lenders
pursuant to which such

 

1

--------------------------------------------------------------------------------


 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPERATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

investors or lenders have subscribed to make capital or loan proceeds
commitments to EMG or another member of the EMG Group which would, upon the
funding of such capital commitments or loan proceeds, be sufficient for the
Class A Members to contribute to the Company the remaining balance of the
Minimum Class A Investment that the Class A Members have not funded to the
Company prior to the Amendment Date.  **

 

“Interim Period” shall have the meaning set forth in Section 4.1(e)(ii).

 

“Make Up Contribution Amount” shall have the meaning set forth in
Section 4.1(e)(iii).

 

“Make Up Contribution Date” shall have the meaning set forth in
Section 4.1(e)(iv).

 

“Special Distribution” shall have the meaning set forth in Section 4.1(e)(vi).

 

2.             Section 4.1 of the Agreement is hereby amended by adding a new
Section 4.1(e) thereto, which shall read as follows:

 

“(e)  Notwithstanding any provision of the Agreement to the contrary (including
Section 4.1(b)(ii) and Section 4.1(b)(iii)):

 

(i)            Cash that is contributed to the Company by the Members pursuant
to this Section 4.1(e) shall be considered Capital Contributions under the
Agreement for all purposes.

 

(ii)           Commencing on the Amendment Date and through the earlier of
(A) the date on which the EMG Fund Closing occurs and (B) March 15, 2013 (such
period, the “Interim Period”), the Class B Members agree to make from time to
time additional cash Capital Contributions to the Company, on an as needed basis
and consistent with the applicable Approved Budget.  During the Interim Period,
at each time when the Company requires additional Capital Contributions
consistent with the Approved Budget, the Board, in accordance with this
Agreement, shall issue a Capital Call to the Members which shall set forth the
following information: (1) the aggregate amount of capital being called; (2) the
portion of such called capital which would have otherwise been required to be
contributed to the Company by the Class A Members pursuant to
Section 4.1(b)(ii) had the Agreement not been amended to include this
Section 4.1(e) (such amount, the “Class A Amount”); (3) a statement that the
Class A Amount is being called from the Class B Members pursuant this
Section 4.1(e); and (4) the aggregate Class A Amounts that have been contributed
by the Class B Members as of the date of such Capital Call.  The Class B Members
shall contribute to the Company the amount of Capital Contributions so
requested, including the Class A Amount, in accordance with their respective
Class B Percentage Interests, within fifteen Business Days after receipt of such
Capital Call.

 

2

--------------------------------------------------------------------------------


 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPERATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(iii)          Notwithstanding Section 4.7, the Investment Balance of the
Class B Members shall be increased by the aggregate amount of Capital
Contributions, including all Class A Amounts, contributed by the Class B Members
pursuant to this Section 4.1(e) (such aggregate amount of Class A Amounts
contributed by the Class B Members, the “Make Up Contribution Amount”).

 

(iv)          On or no more than 15 Business Days prior to the end of the
Interim Period, the Company shall send the Class A Members a written notice
notifying the Class A Members of the Make Up Contribution Amount.  Within 15
Business Days following the delivery of such written notice, but in any event by
no later than March 15, 2013 (the “Make Up Contribution Date”), the Class A
Members shall, without the requirement of any further notice by the Company,
make additional cash Capital Contributions to the Company in an amount equal to
the Make Up Contribution Amount.  Notwithstanding Section 4.7, the Investment
Balance of the Class A Members shall be increased by the Capital Contributions
made pursuant to this Section 4.1(e)(iv).

 

(v)           The provisions of Section 4.2 shall apply with respect to any
Member who fails to contribute any capital to the Company that is required to be
so contributed pursuant to this Section 4.1(e).

 

(vi)          Notwithstanding any provision of the Agreement to the contrary,
and without any further approval of the Board or the Members, including, without
limitation, pursuant to Sections 6.1(b), 6.12(a) and 8.1, promptly following the
contribution of the Make Up Contribution Amount to the Company by the Class A
Members pursuant to Section 4.1(e)(iv), the Company shall make a special
distribution to the Class B Members for capital reimbursement in an amount equal
to the Make Up Contribution Amount less $15,000,000 (such distribution, the
“Special Distribution”).  Upon completion of the Special Distribution, the
Investment Balance of the Class B Members shall be reduced by the amount of the
Special Distribution.

 

(vii)         Following the end of the Interim Period, the existing provisions
of the Agreement, without reference to this Section 4.1(e), shall continue to
apply with respect to all additional cash Capital Contributions to the Company,
after giving effect to any changes to the Members’ Investment Balances described
in this Section 4.1(e), provided that the obligations of the Class A Members to
contribute additional cash Capital Contributions equal to the Make Up
Contribution Amount and the obligations of the Company to make the Special
Distribution to the Class B Members shall remain in full force and effect until
such obligations are fully satisfied.

 

(viii)        Section 5.6 shall not apply to the Capital Contributions
contemplated by this Section 4.1(e).

 

(ix)           For the avoidance of doubt, during and after the Interim Period,
the Overfunded Capital Amount, Overfunded Capital Base Amount, Overfunded
Capital

 

3

--------------------------------------------------------------------------------


 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPERATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

Preference Amounts, Percentage Interests with respect to each Member,
determinations as to whether the First Equalization Date or Second Equalization
Date have occurred and all other matters set forth in the Agreement that are
directly or indirectly determined by reference to Investment Balances, will be
determined after giving effect to any changes to the Members’ Investment
Balances described in this Section 4.1(e) that occur prior to the relevant time
of determination.

 

3.             Except as hereby expressly modified by this Amendment, all terms
of the Agreement remain in full force and effect.  This Amendment shall bind and
benefit the Company and its Members and their respective heirs, beneficiaries,
administrators, executors, receivers, trustees, successors and assigns.

 

4.             This Amendment may be executed in any number of counterparts,
including by electronic transmission, with each such counterpart constituting an
original and all of such counterparts constituting but one and the same
instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Members have executed this Amendment as
of the date first written above pursuant to and in accordance with Section 15.9
of the Agreement.

 

 

COMPANY:

 

 

 

MARKWEST UTICA EMG, L.L.C.

 

 

 

 

 

 

 

 

By:

/s/ Frank M. Semple

 

 

Name:

Frank M. Semple

 

 

Title:

Chairman, President & CEO

 

 

 

 

 

 

MEMBERS:

 

 

 

MARKWEST UTICA OPERATING COMPANY, L.L.C.

EMG UTICA, LLC

 

 

 

 

 

 

 

By:

/s/ Frank M. Semple

 

By:

/s/ John Raymond

Name:

Frank M. Semple

 

Name:

John Raymond

Title:

Chairman, President & CEO

 

Title:

CEO

 

--------------------------------------------------------------------------------